Exhibit 10.1

Execution Copy

NYSE Euronext

11 Wall Street

New York, New York 10005

February 2, 2012

Deutsche Börse AG

Mergenthalerallee 61

65760 Eschborn

Germany

Attention:   Roger Müller   Managing Director and General Counsel  
Re:    Termination of the Business Combination Agreement

Dear Sirs:

Reference is made to the Business Combination Agreement, dated as of
February 15, 2011, as amended as of May 2, 2011 and June 16, 2011 (as it may be
further amended from time to time, the “BCA”) by and among NYSE Euronext, a
Delaware corporation (“NYSE Euronext”), Deutsche Börse AG, an Aktiengesellschaft
organized under the laws of the Federal Republic of Germany (“Deutsche Börse”),
Alpha Beta Netherlands Holding N.V., a naamloze vennootschap organized under the
laws of the Netherlands (“Holdco”), and Pomme Merger Corporation, a Delaware
corporation and a wholly owned subsidiary of Holdco (“Merger Sub”) (together,
the “Parties”). Capitalized terms used in this letter agreement (the “Letter
Agreement”) but not otherwise defined have the meanings given to them in the
BCA.

The European Commission has rendered a decision pursuant to Council Regulation
(EC) 139/2004 of the European Community prohibiting the Merger, the Offer or
other transactions contemplated by the BCA (together the “Combination), on
February 1, 2012 (the “EC Decision”). Deutsche Börse and NYSE Euronext have
received the EC Decision on February 2, 2012 (the “EC Decision Date”):

The Parties hereby agree pursuant to Sec. 9.1 of the BCA that, except for the
provisions which expressly survive termination as set forth in Section 10.1 of
the BCA, the BCA is terminated pursuant to Section 9.1 of the BCA with effect as
of the EC Decision Date (such effective date the “Termination Date”) and shall
be of no further force or effect (such termination pursuant to Section 9.1,
“Termination”).

Publicity. Deutsche Börse and NYSE Euronext shall use their reasonable best
efforts to agree with each other on a communication message and wording, which
the Parties shall use in all their respective communications in connection with
the Termination. The Parties shall ensure that any general notices, releases,
statements or communications by any Party to the general public or the press
relating to the reasons for or any of the events or circumstances surrounding
the termination of the Combination shall be consistent with such agreed message
and wording, unless otherwise required by applicable Law, in which case each
Party shall use its reasonable best efforts to agree with each other before
issuing such communication or statement.



--------------------------------------------------------------------------------

Non-disparagement. Each of the Parties shall not, directly or indirectly
(through its Subsidiaries, affiliates, Representatives or otherwise), whether in
writing or orally, for a period of 12 months from the Termination Date, publicly
make any statement related to the BCA, the Combination or this Letter Agreement,
including the reasons for or any of the events or circumstances surrounding the
termination of the Combination, that could reasonably be understood as
disparaging the business or conduct of any other Party or such other Party’s
affiliates or its directors, officers or employees thereof in their capacity as
such or as intended to harm the business or reputation of any other Party or
such other Party’s affiliates; provided, however, that the foregoing (i) shall
not be deemed to prevent or impair any person covered thereby from testifying in
any legal or administrative proceeding, responding to inquiries or requests for
information by any regulator or auditor, or taking any other action that is
required by law, or to prevent the Parties from making statements in any
pleadings, court papers or in open court in any action brought by one of the
Parties or by any other person and (ii) shall not restrict the ability of the
Parties to engage in legitimate competition with each other.

Confidentiality. The Parties agree that the Confidentiality Agreement dated
September 22, 2008, between NYSE Euronext and Deutsche Börse (the
“Confidentiality Agreement”) shall remain in full force and effect in accordance
with its terms notwithstanding the Termination, except that the Parties agree
that (i) the two-year period provided for in the penultimate paragraph of the
Confidentiality Agreement shall commence on the Termination Date and (ii) the
first sentence of the paragraph beginning on page 3 of the Confidentiality
Agreement and continuing onto page 4 of the Confidentiality Agreement shall be
deleted in its entirety and read as follows:

“At the request of the other party, each party and its representatives shall
promptly return to the other party, all written (or electronic) Evaluation
Material of the other party and any other written material containing or
reflecting any information in the other party’s Evaluation Material (whether
prepared by the other party, its advisors, agents or otherwise); provided
however, that if either party is considering or pursuing an appeal against the
EC Decision, the legal department (including outside legal counsel) of such
party shall not be required to comply with such request relating to Evaluation
Material considered relevant by the respective party for considering or pursuing
appeal proceedings against the EC decision until after the decision of a court
of last resort on such appeal has become final and binding. Provided that, in
lieu of returning Evaluation Material of the other party and any other written
material containing or reflecting any information in the other party’s
Evaluation Material each party and its representatives may destroy such
Evaluation Material and provide to the disclosing party a certificate in writing
signed by an authorized officer supervising such destruction that all material
required to be returned pursuant to this letter agreement has been destroyed,
and will not retain any copies, extracts or other reproductions in whole or in
part of such written (or electronic) material; provided, however, that the
general counsel of the receiving party may retain one copy of such material
which may be used as deemed necessary by either party to comply with legal and
regulatory requirements, including, for the avoidance of doubt, litigation
relating to the Transaction against one or both of the parties.”

 

2



--------------------------------------------------------------------------------

The online data rooms that the Parties have maintained shall be shut down as
soon as practicable following Termination, and the Parties shall instruct all
applicable vendors accordingly.

Dissolution of Holdco. The Parties shall cooperate to (i) dissolve and liquidate
Holdco and Merger Sub in accordance with applicable Laws, (ii) dissolve and
liquidate Stichting Alpha Beta Netherlands in accordance with applicable Laws
and (iii) deactivate the Holdco website located at
www.global-exchange-operator.com, in each case as soon as practicable and
permitted by law. Expenses incurred in connection with this paragraph shall be
shared equally between NYSE Euronext and Deutsche Börse. Until such time as
Holdco is dissolved or otherwise ceases to be owned by Stichting Alpha Beta
Netherlands, Deutsche Börse and NYSE Euronext shall cooperate in preparing and
filing all necessary notices, reports and other filings (and appropriate updates
thereto) required to be made by Holdco (e.g. an annual report on Form 20-F with
respect to the 2011 fiscal year), to the extent relief from the requirement to
make any such notices, reports or filings is not available.

Entire Agreement. This Letter Agreement, the Confidentiality Agreement, the
agreement dated as of December 8, 2011 with regards to the new group name, and
the provisions in the BCA that expressly survive the Termination of the BCA,
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the subject matter hereof.

Miscellaneous. Other than with respect to Section 10.8 of the BCA, Article X of
the BCA is incorporated herein by reference and shall apply mutatis mutandis to
this Letter Agreement as if set forth herein, and any references to “the
Agreement” or “this Agreement” in such Article X shall be deemed, for purposes
of this Letter Agreement, to constitute references to this Letter Agreement.

[Signature Pages to follow]

 

3



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by countersigning in the space
provided below.

 

Sincerely, NYSE EURONEXT By:  

/s/ John K. Halvey

  Name:   John K. Halvey   Title:   General Counsel and Group Executive Vice
President

 

Acknowledged and Agreed: DEUTSCHE BÖRSE AG By:  

/s/ Dr. Reto Francioni

  Name:   Dr. Reto Francioni   Title:   Chief Executive Officer By:  

/s/ Gregor Pottmeyer

  Name:   Gregor Pottmeyer   Title:   Chief Financial Officer ALPHA BETA
NETHERLANDS HOLDING N.V. By:  

/s/ Marcus Thompson

  Name:   Marcus Thompson   Title:   Managing Director By:  

/s/ Stéphane Biehler

  Name:   Stéphane Biehler   Title:   Managing Director

[Signature Page to Termination Agreement]



--------------------------------------------------------------------------------

POMME MERGER CORPORATION By:  

/s/ Marcus Thompson

  Name:   Marcus Thompson   Title:   Vice-President By:  

/s/ Stéphane Biehler

  Name:   Stéphane Biehler   Title:   Vice-President

 

cc:    Linklaters LLP    Königsallee 49-51    40212 Düsseldorf    Germany   
Tel: +49-211 22 977 0    Fax: +49-211 22 977 435    Attention:    Ralph Wollburg
      Nikolaos Paschos    Wachtell, Lipton, Rosen & Katz    51 West 52nd Street
   New York, New York 10019    United States of America    Tel: +1 (212)
403-1000    Fax: +1 (212) 403-2000    Attention:    David C. Karp       David K.
Lam

[Signature Page to Termination Agreement]